Order filed February 13, 2019




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-19-00039-CV
                                   ____________

         In the Interest of E.C.S., A.M.B., T.J.B., and K.M.S., children


                         On Appeal from the County Court
                                Grimes County, Texas
                         Trial Court Cause No. 34,344-CCL


                                        ORDER

       This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due February 12, 2019. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel Michael Casaretto, to file
appellant’s brief no later than February 25, 2019. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in contempt
of court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM